Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0370636 A1 (KOO) in further view of US Patent 9,879,900 B1 (Ammerman).
With respect to claim 1, KOO shows a refrigerator (1) comprising: a cabinet (12) defining a storage space; and 5a door (300b) configured to open and close the storage space, wherein the door (300b) comprises: an outer plate (301, Fig.5) that at least partially defines a front surface of the door (Fig.4) and that defines a plate opening (Fig.5), a door liner (360, Fig.15) that at least partially defines a rear 10surface of the door and that defines a liner opening, a panel assembly (200) configured to shield the plate opening and the liner opening, the panel assembly comprising a first display (210) configured to (i) permit an inside of the refrigerator to be visible from an outside of the panel assembly, and (ii) output 15a screen, a second display (70e, Fig.5) being spaced apart from the first display, and a frame (234, Fig.15) provided between the outer plate (301) and the door liner (360), the frame including: a first mounting part (230, Fig.15) that mounts the panel assembly thereat, a second mounting part (235) that mounts the second display thereat.
With respect to claim 1, KOO doesn’t show a wire guide part. Ammerman shows a frame (34) having a wire guide part (154/34c, Fig.9) that connects the first mounting 5part (34a) to the second mounting part (34d) and that accommodates a wire (162, Fig.15) connected to the second display (LED 164).  It would have been obvious to one having ordinary skill in the art to include a wire guide part connecting the first mounting part to the second mounting part and that accommodates a wire, such as taught by Ammerman, in order to provide electrical connection between the display parts and hide the wires in the frame and from view and for easy access and connection to the second display. 
With respect to claim 2, the combination shows (Ammerman) wherein the wire guide part (at 34c, Fig.16) is recessed from a front surface of the frame (Fig.16).  
With respect to claim 3, the combination shows (KOO), wherein the second mounting part (235, Fig.15) extends in parallel with the first mounting part (230) and is spaced downward from a lower end of the first mounting part.  
With respect to claim 4, the combination shows (KOO) wherein the second mounting part (235, Fig.15) is recessed from a front surface of the frame and accommodates the second display (section 0162).  
With respect to claim 5, the combination shows (KOO) wherein the second mounting part (235) has an area that is smaller than an area of the first mounting part (230).  
With respect to claim 6, alternatively the frame in KOO is (310 and 230) first mounting part is (330) and second mounting part is (235); wherein the 5first mounting part (330) passes through the frame and supports a lateral surface of the panel assembly (210 and 220).  
With respect to claim 14, the combination shows (KOO) wherein the 15panel assembly comprises: a front panel (221) configured to shield the plate opening; a rear panel (240) spaced backward from the front panel and configured to shield the liner opening; and an outer frame (310) connecting the front panel to the rear panel and defining a lateral surface of the panel assembly, 86Attorney Docket No.: 20519-0720001 Client Ref: P021-00067US/20REF064US02 wherein the front panel has an area (bottom of 220) being greater than an area (231) of the rear panel (240) and is configured to shield a front side of the second display (70e).  
5
With respect to claim 15,  wherein the first mounting part (230, Fig.15) passes through a front surface of the frame and contacts a periphery of the outer frame (310), and wherein a rear surface of the front panel (221) contacts the front surface of the frame (234) and is configured to shield the second 10mounting part (235, Fig.15).  
3.	Claims 10, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0370636 A1 (KOO) in view of US Patent 9,879,900 B1 (Ammerman) in further view of US 2018/0164030 A1 (LEE).
With respect to claim 10, the combination (KOO) shows wherein a front 10surface of the panel assembly comprises: a see-through part (222) disposed at a first position corresponding to the first display, the see-through part configured to permit the inside of the panel assembly to be visible therethrough; 15a transmission part (at 55, Fig.5) disposed at a second position corresponding to the second display, the transmission part configured to permit light of the second display to be transmitted therethrough (0099). The combination doesn’t show an opaque bezel. LEE shows an opaque bezel (611, Fig.9, section 0127) disposed at a third position (Fig.9) being different from the first position and the second position.  It would have been obvious to one having ordinary skill in the art to include an opaque bezel to the front surface of the panel assembly of modified KOO, such as shown by LEE, in order to hide the parts of the panel assembly and provide aesthetically pleasing appearance.
With respect to claim 11, the combination shows (KOO) wherein the transmission part (at 55, Fig.5) extends in parallel with the see-through part and has a same horizontal width as the see-through part (222). 
With respect to claim 17, the combination doesn’t show a substrate. LEE shows, wherein the second display comprises: a substrate (681, Fig.20) accommodated in the second mounting part (674, Fig.20); and a plurality of LEDs (682, Fig.20) that are arranged continuously at the 5substrate (681) and configured to irradiate light, the light configured to pass through the panel assembly, wherein the wire (601, 605, 606) is connected to the substrate (via 670, paragraph 0188) .  It would have been obvious to one having ordinary skill in the art to include a substrate and plurality of LEDs on the substrate, such as taught by LEE, in order to provide lighting to the display/door so that the user can easily see the touch screen information and other elements on the display assembly. 
With respect to claim 20, the combination doesn’t show a sub-door. LEE shows the door 5comprises: a main door (40) configured to open and close the storage space and defining a main door opening; and a sub-door (50) configured to open and close the main door opening, 10wherein the panel assembly (Fig.7) and the second display are provided at the sub-door (50). It would have been obvious to one having ordinary skill in the art to include another door coupled to the door of modified KOO, such as shown by LEE, in order to provide additional storage compartment on the refrigerator for additional food items. 

Allowable Subject Matter
4. 	Claims 7-9, 12, 13, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637